—In a condemnation proceeding, the City of New York appeals from an order of the Supreme Court, Kings County (Leone, J.), entered March 12, 1991, which, after a hearing, inter alia, set the fair and reasonable value of the use and occupancy of the subject property at $600 per month.
*621Ordered that the order is affirmed, with costs.
We find that the evidence presented at the hearing supports the determination that $600 per month was the fair and reasonable value for the claimant’s use and occupancy of the premises at issue. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.